


EXHIBIT 10(E)


Change in Control & Severance Agreement
National Western Life Insurance Company


THIS CHANGE IN CONTROL & SEVERANCE AGREEMENT, dated as of December 21, 2015, is
entered into between National Western Life Insurance Company, a Colorado
corporation (“NWL”), and Ross R. Moody (the “Executive”).


NWL and the Executive, intending to be legally bound hereby, agree that upon a
Change in Control and upon a subsequent termination of employment, NWL shall
take the actions described in Sections 4 and 5 below. Additionally, NWL shall
take the actions described in Section 6 below upon NWL’s termination of
Executive without cause.


SECTION 1. CHANGE IN CONTROL.


As used in this Agreement, a “Change in Control” shall be deemed to have
occurred if:
(a) any person or group of persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934 as amended (the “Act”)), other than National
Western Life Group, Inc. (“NWLGI”) or a subsidiary of NWLGI or an employee
benefit plan sponsored by NWLGI or a subsidiary of NWLGI, acquires beneficial
ownership (as defined in Section 13(d) (directly or indirectly) of (i) 50
percent or more of the outstanding securities of NWLGI entitled to vote in the
elections of directors (or securities or rights convertible into or exchangeable
for such securities) (“Stock”) of NWLGI, or (ii) Stock having a total number of
votes that may be cast and elect a majority of the directors of NWLGI; or
(b) there shall have been a change in a majority of the members of the Board of
Directors of NWLGI within a twelve month period, unless the election or
nomination for election by NWLGI’s stockholders of each new director during such
twelve month period was approved by the vote of two-thirds of the directors then
still in office who were directors at the beginning of such twelve month period;
or
(c) the stockholders of NWLGI shall approve (i) any consolidation, merger, or
other reorganization of NWLGI in which NWLGI is not the continuing or surviving
corporation or pursuant to which shares of Stock would be converted into cash,
securities, or other property, other than a merger of NWLGI in which holders of
Stock immediately prior to the merger have either the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger as immediately before or have more than 50 percent of the ownership of
voting common stock of the surviving corporation immediately after the merger,
or (ii) any sale, lease, exchange, or other transfer in one transaction or a
series of related transactions of 50 percent or more of the assets of NWLGI; or
(d) there shall occur a liquidation or dissolution of NWLGI.


SECTION 2. TERM OF AGREEMENT.


This Agreement shall commence on the date first set forth above and shall remain
in effect until the third anniversary of a Change in Control for purposes of
Sections 3, 4, and 5, and shall remain in effect for two years from December 21,
2015 for purposes of Section 6. Should there be multiple Change in Control
events, each such Change in Control will extend the term of this Agreement until
the third anniversary of such Change in Control for purposes of Sections 3, 4,
and 5.



1

--------------------------------------------------------------------------------




SECTION 3. TERMINATION OF EMPLOYMENT FOLLOWING A CHANGE IN CONTROL.
(a) Entitlement. The Executive shall be entitled to the payments and benefits
provided under Section 5 below if, during the three-year period following a
Change in Control, the Executive ceases to be employed by NWL or its successor
for either of the following reasons:
(1) Except as provided in subsection (b) below, NWL terminates the Executive’s
employment; or
(2) The Executive terminates his employment after one or more of the following
events occurs without the Executive’s express written consent:
(A) the Executive’s annual base salary and/or annual target bonus is materially
reduced or any other material compensation or benefits arrangement for the
Executive is materially reduced (and such reduction is unrelated to NWL or
individual performance); or
(B) the Executive’s duties or responsibilities are negatively, and materially
changed in a manner inconsistent with the Executive’s position (including
status, offices, titles, and reporting requirements) or authority; or
(C) NWL requires the Executive’s work location or residence to be relocated more
than 25 miles from its location as of the Change in Control; or
(D) NWL or its successor fails to offer the Executive a comparable position
after the Change in Control.
(b) Termination for Cause. Notwithstanding subsection (a) above, the Executive
shall not be entitled to the payments and benefits provided under Sections 5 or
6 below if the Executive’s employment with NWL is terminated for the willful and
continued failure of the Executive to perform substantially the Executive’s
duties owed to NWL or its affiliates after a written demand for substantial
performance is delivered to the Executive specifically identifying the nature of
such unacceptable performance.
(c) Termination Due to Death or Incapacity. If the Executive’s employment is
terminated by reason of the Executive’s death or incapacity, this Agreement
shall terminate automatically on the date of death or the date of determination
by the Board that the incapacity of the Executive has occurred, as the case may
be. “Incapacity” means any physical or mental illness or disability of the
Executive which continues for a period of six consecutive months or more and
which at any time after such six-month period the Board shall reasonably
determine renders the Executive incapable of performing his duties.
(d) Notice of Termination. Any termination by NWL for cause or incapacity, or by
the Executive for a reason described in Section 3(b) above, shall be
communicated by a notice to the other party given in accordance with Section 10
below. The notice shall be in writing and shall (i) state the specific
termination provision in the Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination under such provision, and (iii) specify the
termination date (not more than 30 days after the giving of the notice).















2

--------------------------------------------------------------------------------




SECTION 4. OBLIGATIONS OF NWL UPON A CHANGE IN CONTROL.


As of a Change in Control, the Executive shall be entitled to receive the
following payments and benefits from NWL:
(a) all compensation previously deferred at the election of the Executive,
together with accrued interest or earnings, shall be fully “funded” by NWL by
contribution of an amount equal to such deferrals and accrued interest or
earnings to a “rabbi trust” no later than the Change in Control.


SECTION 5. OBLIGATIONS OF NWL UPON TERMINATION OF EMPLOYMENT FOLLOWING A CHANGE
IN CONTROL.


Upon termination of the Executive subsequent to a Change in Control, the
Executive shall be entitled to receive, in addition to the payments and benefits
provided in Section 4 above, payments and benefits from NWL as follows:
(a) Termination Due to a Qualifying Event. If the Executive’s employment with
NWL is terminated as the result of an event described in Section 3(a) above, the
Executive shall be entitled to receive the following payments and benefits from
NWL:
(1) NWL shall pay the Executive in a single sum in cash, within ten business
days after his termination date, the aggregate of the following amounts:
(A) the sum of the Executive’s currently effective annual base salary through
the termination date and any accrued vacation pay; and
(B) an amount equal to three times the sum of the Executive’s annual base salary
plus three times his target bonus; and
(2) NWL shall, at its sole expense as incurred, reimburse the Executive up to
$50,000 for expenses and costs related to outplacement services, the provider of
which shall be selected by the Executive in his sole discretion; and
(3) NWL shall continue to provide the Executive with use of the Executive’s
company car for one year following the termination date; and
(4) NWL shall pay or reimburse the Executive, up to $75,000, for legal fees and
expenses incurred as a result of any dispute resolution process entered into by
the Executive to enforce this Agreement.
(b) Termination Due to Death or Incapacity. If the Executive’s employment is
terminated by reason of the Executive’s death or incapacity, this Agreement
shall terminate without further obligations to the Executive or to the
Executive’s legal representatives under this Agreement other than for the timely
payment of the Executive’s currently effective annual base salary through the
termination date, any accrued vacation pay, and any compensation that the
Executive previously elected to defer.
(c) Termination For Cause. If the Executive’s employment is terminated for a
reason described in Section 3(b) above or if the Executive voluntarily
terminates employment (other than for a reason described in Section 3(a)(2)
above), this Agreement shall terminate without further obligations to the
Executive under this Agreement other than for the timely payment to the
Executive of his currently effective annual base salary through the termination
date and of any compensation that the Executive previously elected to defer.

3

--------------------------------------------------------------------------------




(d) Possible Reduction in Payments and Benefits. Following any Change in
Control, to the extent that any amount of pay or benefits provided under to the
Executive under this Agreement would cause the Executive to be subject to excise
tax under sections 280G and 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), and after taking into consideration all other amounts
payable to the Executive under other NWL plans, programs, policies, and
arrangements, then the amount of pay and benefits provided under this Agreement
shall be reduced (first by any pay, and then, to the extent necessary, by any
benefits), to the extent necessary to avoid imposition of any such excise taxes.
However, if it shall be determined that the Executive would not receive a net
after-tax benefit (taking into account income, employment, and any excise taxes)
resulting from application of the reduction, then no reduction shall be made
with respect to pay or benefits due the Executive. All determinations of the
amount of the reduction shall be made by tax counsel selected by NWL’s
independent auditors, and the cost of making such determination shall be borne
entirely by NWL.


SECTION 6: INVOLUNTARY TERMINATION WITHOUT CAUSE OR DISABILITY.


In the event that NWL terminates the Executive’s employment with NWL for any
reason other than as described in Sections 3(b) or 3(c) above, and such
termination does not occur within three years after a Change in Control, then,
after executing the release of claims described in Section 6(e), the Executive
shall be entitled to receive the following payments and benefits:
(a) Severance. NWL shall pay to the Executive in a single lump sum, within 10
business days following the date of the employment termination, an amount equal
to an amount equal to three times the sum of the Executive’s annual base salary
plus three times his target bonus
(b) Incentive Programs. The period (the “Extension Period”) beginning on the
date when the termination of employment is effective and ending on the earlier
of (1) the third-year anniversary of the date when the employment termination is
effective, or (2) the date of the Executive’s death shall be counted as
employment with NWL for purposes of vesting in each of the incentive awards
heretofore or hereafter granted to the Executive, any contrary provisions of
such awards or the applicable plan notwithstanding. The term “incentive award”
shall include, without limitation, all awards with respect to equity or
derivative securities of NWLGI, and all cash incentive awards. This Subsection
shall not be construed to require any member of NWLGI to grant any new awards to
the Executive during the Extension Period. The parties understand and agree that
the Extension Period also counts as employment with NWL for purposes of
determining the expiration date of any incentive award granted and held by the
Executive when employment terminates.
(c) Financial Counseling. For a one-year period after termination of employment,
NWL shall provide the Executive with professional financial counseling services
comparable in scope and value to the financial counseling services made
available to the Executive immediately prior to such termination of employment
and not to exceed $35,000.
(d) Release of Claims. As a condition to the receipt of the payments and
benefits described in this Section 6, the Executive shall be required to execute
a release of all claims arising out of the Executive’s employment or the
termination thereof including, but not limited to, any claim of discrimination
under state or federal law.
(e) No Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefit contemplated by this Section 6, nor shall any such
payment or benefit be reduced by any earnings or benefits that the Executive may
receive from any other source.





4

--------------------------------------------------------------------------------




SECTION 7. TERMINATION OF NONCOMPETITION RESTRICTIONS; NONDISCLOSURE.
(a) Termination of Noncompetition Restrictions. If the Executive terminates his
employment with NWL for a reason described in Section 3(a)(2) above during the
first year following the Change in Control, or if NWL terminates the Executive’s
employment other than for a reason described in Section 3(b) above during the
first year, then, effective as of the termination date, the Executive shall
cease to be subject to the terms of any noncompetition agreement with NWL
previously entered into. If the event described above occurs during the second
year following the Change in Control, then, effective as of the termination
date, the Executive shall be subject to the terms of any noncompetition
agreement with NWL previously entered into for one year thereafter. If the event
described above occurs during the third year following the Change in Control,
then, effective as of the termination date, the Executive shall be subject to
the terms of any noncompetition agreement with NWL previously entered into for
two years thereafter.
(b) Nondisclosure. The Executive shall not (other than in the good faith
performance of his services to NWL before termination of employment) disclose or
make known to anyone other than employees of NWL, or use for the benefit of
himself or herself or any other person, firm, operation, or entity unrelated to
NWL, any knowledge, information, or materials, whether tangible or intangible,
belonging to NWL, about the products, services, know-how, customers, business
plans, or financial, marketing, pricing, compensation, and other proprietary
matter relating to NWL. On or before the Executive’s termination of employment
with NWL, the Executive shall deliver to NWL any and all confidential
information in his possession.


SECTION 8. SUCCESSORS.


NWL shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
or assets of NWL, by agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that NWL would be required to perform if no such
succession had taken place. Failure of NWL to obtain such assumption and
agreement prior to the effectiveness of any such succession will be a breach of
this Agreement and entitle the Executive to compensation from NWL in the same
amount and on the same terms as the Executive would be entitled to had NWL
terminated the Executive for any reason other than cause or incapacity on the
succession date (and assuming a Change in Control had occurred prior to such
succession date).


SECTION 9. NON-ASSIGNABILITY.


This Agreement is personal in nature and neither of the parties shall, without
the consent of the other, assign or transfer this Agreement or any rights or
obligations under it, except as provided in Section 8. Without limiting the
foregoing, the Executive’s right to receive payments under this Agreement shall
not be assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, other than a transfer by his will or by the laws of
descent or distribution, and, in the event of any attempted assignment or
transfer by the Executive contrary to this Section, NWL shall have no liability
to pay any amount so attempted to be assigned or transferred.

















5

--------------------------------------------------------------------------------




SECTION 10. NOTICES.


For the purpose of this Agreement, notices and all other communications provided
for shall be in writing and shall be deemed to have been given when delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:


If to the Executive:                If to NWL:


Ross R. Moody                 National Western Life Insurance Company
1710 Cromwell Hill                850 East Anderson Lane
Austin, TX 78703                Austin, TX 78732
Attention: Chief Legal Officer


or to such other address as either party may have furnished to the other in
writing. Notices of change of address shall be effective only upon receipt.


SECTION 11. GOVERNING LAW.


The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the State of Texas without reference to
principles of conflict of laws.


SECTION 12. SETTLEMENT OF DISPUTES; ARBITRATION.


If there has been a Change in Control and any dispute arises between the
Executive and NWL as to the validity, enforceability, and/or interpretation of
any right or benefit afforded by this Agreement, at the Executive’s option, such
dispute shall be resolved by binding arbitration proceedings in accordance with
the rules of the American Arbitration Association. The arbitrators shall presume
that the rights and/or benefits afforded by this Agreement that are in dispute
are valid and enforceable and that the Executive is entitled to such rights
and/or benefits. NWL shall be precluded from asserting that such rights and/or
benefits are not valid, binding, and enforceable and shall stipulate before such
arbitrators that NWL is bound by all the provisions of this Agreement. The
burden of overcoming by clear and convincing evidence the presumption that the
Executive is entitled to such rights and/or benefits shall be on NWL. The
arbitrators shall have discretion to award punitive damages to the Executive if
it is found that NWL’s actions or failures to act which led to the Executive’s
submitting a dispute to arbitration and/or NWL’s actions or failures to act
during the pendency of the arbitration proceeding make such an award appropriate
in the circumstances. The results of any arbitration shall be conclusive on both
parties and shall not be subject to judicial interference or review on any
ground whatsoever, including without limitation any claim that NWL was
wrongfully induced to enter into this Agreement to arbitrate such a dispute.


SECTION 13. MISCELLANEOUS.
(a) This Agreement contains the entire understanding with the Executive with
respect to its subject manner and supersedes any and all prior agreements or
understandings, written or oral, relating to the subject matter. No provisions
of this Agreement may be amended unless such amendment is agreed to in writing
signed by the Executive and NWL.
(b) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same Agreement.

6

--------------------------------------------------------------------------------




(d) NWL may withhold from any benefits payable under this Agreement all Federal,
state, local, or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.
(e) The captions of this Agreement are not part of its provisions and shall have
no force or effect.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first set forth above.




National Western Life Insurance Company
 
Executive
 
 
 
/S/Brian M. Pribyl
 
/S/Ross R. Moody
By: Brian M. Pribyl
 
Ross R. Moody




7